Per Curiam.
In this case a complaint was filed to obtain specific performance of an agreement. Demurrer to the complaint sustained; and judgment for the defendant.
The error assigned is the sustaining of the demurrer. But no exception was taken to that ruling of the Court.
The judgment is affirmed with costs (1).

 See Zehnor v. Beard, 8 Ind. R. 96; Minor v. The State, id. 424; Ricketts v. The Board, &c. id. 452; Plummer v. McLean, id. 457; Marvin v. Carter, id. 462; Jolly v. The Terre Haute Bridge Co., in this volume, and authorities there cited.